Citation Nr: 1547126	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-19 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of medical expenses incurred in connection with the Veteran's care at South Florida Orthopaedics and Sports Medicine on July 20, 2011.

2.  Entitlement to payment or reimbursement of medical expenses incurred in connection with the Veteran's care at Treasure Coast Center for Surgery on August 3, 2011.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to February 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center (MC) in West Palm Beach, Florida.

Although the VAMC has characterized the matter on appeal as a single issue, it appears clear from the record that the Veteran is seeking payment or reimbursement of medical expenses incurred in connection with his care at two separate facilities, on separate dates.  Accordingly, and for purposes of clarity, the appeal has been recharacterized as set forth above, on the title page.

Thus far, the agency of original jurisdiction (AOJ) has not recognized the Veteran as having a representative.  However, the record contains a fee agreement, dated in December 2005, wherein the Veteran authorized attorney Sean Kendall to represent him "in all issues before the [VA]."  A more recent VA Form 21-22a (Appointment of Individual as Claimant's Representative), dated in November 2014, likewise identifies Mr. Kendall as the Veteran's representative, with no limitations.  As such, it is clear that Mr. Kendall is his representative.

The Board notes that, in addition to the paper claims file and combined health record, there are also electronic (Veterans Benefits Management System (VBMS) and Virtual VA) paperless claims files associated with the Veteran's claim.  The electronic files contain additional materials-including the November 2014 VA Form 21-22a, referenced above, and a June 2015 request for hearing-which the Board has reviewed.

For the reasons set forth below, this appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

In June 2015, the Veteran wrote the Board and asked that he be permitted to appear personally before a Veterans Law Judge of the Board at the RO nearest his home.  Inasmuch as the current appeal is the only matter he has pending before the Board, it appears clear that his request pertains to the present appeal.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Accordingly, a remand of this matter for the AOJ to schedule the requested hearing is warranted.

For the reasons stated, this case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO, in accordance with his request.  Give him and his representative advance notice of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).

After the Veteran and his representative have been given an opportunity to appear at a Board hearing, the record on appeal should be returned to the Board, if otherwise in order.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

